

 S2755 ENR: Fallen Heroes Flag Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 2755IN THE SENATE OF THE UNITED STATESAN ACTTo provide Capitol-flown flags to the immediate family of firefighters, law enforcement officers,
			 members of rescue squads or ambulance crews, and public safety officers
 who are killed in the line of duty.1.Short titleThis Act may be cited as the Fallen Heroes Flag Act of 2016.2.DefinitionsIn this Act—(1)the term Capitol-flown flag means a flag of the United States flown over the Capitol in honor of the deceased individual for whom the flag is requested;(2)the terms chaplain, firefighter, law enforcement officer, member of a rescue squad or ambulance crew, and public agency have the meanings given such terms in section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b);(3)the term immediate family member, with respect to an individual, means—(A)the spouse, parent, brother, sister, or child of the individual or a person to whom the individual stands in loco parentis; or(B)any other person related to the individual by blood or marriage;(4)the term public safety officer means an individual serving a public agency in an official capacity, with or without compensation, as a law enforcement officer, as a firefighter, or as a chaplain; and(5)the term Representative includes a Delegate or Resident Commissioner to the Congress.3.Providing Capitol-flown flags for families of fallen heroes(a)In generalAt the request of an immediate family member of a firefighter, law enforcement officer, member of a rescue squad or ambulance crew, or public safety officer who died in the line of duty, the Representative or Senator of the family may provide to the family a Capitol-flown flag, together with the certificate described in subsection (c).(b)No cost to familyA Capitol-flown flag provided under this section shall be provided at no cost to the family.(c)CertificateThe certificate described in this subsection is a certificate which is signed by the Speaker of the House of Representatives and the Representative, or the President pro tempore of the Senate and the Senator, providing the Capitol-flown flag, as applicable, and which contains an expression of sympathy for the family involved from the House of Representatives or the Senate, as applicable.4.Regulations and procedures(a)In generalNot later than 30 days after the date of enactment of this Act, the Architect of the Capitol shall issue regulations for carrying out this Act, including regulations to establish procedures (including any appropriate forms, guidelines, and accompanying certificates) for requesting a Capitol-flown flag.(b)ReviewThe regulations issued under subsection (a) shall take effect upon approval by the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate.5.Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2017 through 2022 such sums as may be necessary to carry out this Act, to be derived from amounts appropriated in each such fiscal year for the operation of the Architect of the Capitol, except that the aggregate amount appropriated to carry out this Act for all such fiscal years may not exceed $40,000.6.Effective dateThis Act shall take effect on the date of enactment of this Act, except that a Capitol-flown flag may not be provided under section 3 until the regulations issued under section 4(a) take effect in accordance with section 4(b).Speaker of the House of RepresentativesVice President of the United States and President of the Senate